Citation Nr: 0738249	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's countable income exceeds income 
limitations for entitlement to payment of Department of 
Veterans Affairs (VA) non-service-connected pension benefits, 
to include at the higher rate for special monthly pension 
(SMP) on the basis of the need for regular aid and attendance 
of another person (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 to April 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from May 2004 and August 
2006 determinations by the Waco, Texas VA Regional Office 
(RO).  This case was before the Board in December 2006 when 
it was remanded for additional development.


FINDINGS OF FACT

1.  In correspondence from the RO dated in May 2004 and March 
2007, and in the Board's December 2006 remand, further 
evidence was sought from the appellant in connection with his 
instant claim for non-service-connected pension benefits.

2.  The appellant has failed to respond to the repeated 
requests for further evidence essential for the proper 
determination on the matter at hand.


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of his appeal within one year, the appellant has 
abandoned his claim.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.158 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim and the requirements therein appear to 
have been met.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claims for non-service connected 
pension and SMP in letters dated in February 2004 and June 
2006, prior to the RO's initial adjudication of these issues 
in May 2004 and August 2006.  These letters informed the 
appellant of his and VA's responsibilities in claims 
development and specifically informed him of the type of 
evidence that was needed to establish his pension claims.  On 
page one of the June 2006 letter, the appellant was asked to 
submit any evidence in his possession pertaining to the 
claims.  He was given ample time to respond; and the claims 
were subsequently readjudicated.  See April 2007 Supplemental 
Statement of the Case.  While the appellant was not advised 
of the criteria governing ratings and effective dates of 
awards, he is not prejudiced by lack of such notice (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as this decision does not address any disability 
rating or effective date matters.  Neither the appellant nor 
his representative has alleged that notice in this case was 
less than adequate. 

Regarding VA's duty to assist, as explained below, further 
pertinent evidence related to the appellant's countable 
income is outstanding.  However, that information is within 
the appellant's control, and may not be obtained without his 
cooperation.  (The RO attempted further development, and 
initiated such by requesting income information from the 
appellant on several occasions, as will be discussed further 
below.  However, neither the veteran nor his representative 
responded to such inquiries, and further development could 
not proceed without their cooperation.)  Given the 
circumstances, VA has met its assistance obligations.  No 
further assistance is required.  

II.  Factual Background, Legal Criteria, and Analysis

The appellant maintains that he is entitled to payment of 
non-service-connected pension benefits, to include at the 
higher rate for SMP on the basis of the need for A&A.  In a 
letter dated in May 2004, the RO requested that the appellant 
complete and return an Improved Pension Eligibility 
Verification Report (EVR) and a Medical Expense Report for 
2004-2005.  This correspondence was not returned to the RO as 
undeliverable; the appellant has not responded to this 
request.

A December 2006 Board remand directed the RO, in pertinent 
part, to provide the appellant with both an EVR and a Medical 
Expense report, and ask him to complete and return the forms, 
to include a listing of his unreimbursed medical expenses for 
the years 2004, 2005 and 2006.  

Pursuant to the remand order, the RO sent the appellant a 
letter in March 2007 and specifically asked him to complete 
and return both an EVR and a Medical Expense Report, to 
include a listing of his unreimbursed medical expenses for 
the years 2004, 2005 and 2006.  The letter was mailed to the 
appellant's current address of record; the correspondence was 
not returned to the RO as undeliverable.  In addition, a copy 
of the letter was sent to the appellant's representative; 
this correspondence was not returned to the RO as 
undeliverable.  To date, neither the appellant nor his 
representative has responded.  An April 2007 SSOC informed 
the appellant of his failures to respond to the request for 
evidence.

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).

The facts of this case are clear.  The appellant has failed 
(over several years) to respond to requests for information 
essential for the proper adjudication of his claim for non-
service-connected pension, to include at the higher rate for 
SMP.  The requests for information were made at his known 
address.  He has not provided VA the information sought, but 
has simply ignored the requests. The controlling regulation 
in these circumstances, 38 C.F.R. § 3.158(a), is unambiguous, 
and mandates that the claim will be dismissed.  Under these 
circumstances, the Board has no recourse but to conclude that 
the appellant has abandoned the claim.  See Hyson v. Brown, 5 
Vet. App. 262 (1993).

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears the case here.  In light of the 
abandonment of the appeal, there remains no allegation of 
error of fact or law for appellate consideration.  Under 38 
U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.


ORDER

The appeal to determine whether the appellant's countable 
income exceeds income limitations for entitlement to payment 
of VA non-service-connected pension benefits, to include at 
the higher rate for SMP on the basis of the need for A&A is 
dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


